      Case 2:20-cv-00513-TLN-JDP Document 4 Filed 10/06/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KIRK D. WILLIAMS,                                   No. 2:20-cv-513-TLN-JDP PS
12                        Plaintiff,
13               v.                                       ORDER
14    AMAZONE.COM INC.,
15                        Defendant.
16

17           Plaintiff seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. 1915. 1 His

18   declaration makes the showing required by 28 U.S.C. § 1915(a)(1) and (2). See ECF No. 2.

19   Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

20           Determining that plaintiff may proceed in forma pauperis does not complete the required

21   inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

22   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

23   which relief may be granted, or seeks monetary relief against an immune defendant. As discussed

24   below, some, but not all, of plaintiff’s claims must be dismissed.

25           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,

26   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it

27
             1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
      Case 2:20-cv-00513-TLN-JDP Document 4 Filed 10/06/20 Page 2 of 6

 1   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 2   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 3   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 4   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 5   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 6   relief above the speculative level on the assumption that all of the complaint’s allegations are
 7   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
 8   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
 9   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
10           Under this standard, the court must accept as true the allegations of the complaint in
11   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
12   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
13   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
14   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) requires a
15   complaint to include “a short and plain statement of the claim showing that the pleader is entitled
16   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
17   which it rests.” Twombly, 550 U.S. at 555 (citing Conley v. Gibson, 355 U.S. 41 (1957)).
18           Plaintiff purports to bring this action on behalf of himself and others similarly situated
19   against defendant Amazon.com, Inc. for violations of the Americans with Disabilities Act
20   (“ADA”), 42 U.S.C. § 12101, et seq.; the California Unruh Civil Rights Act (“Unruh Act”), Cal.
21   Civ. Code § 51, et seq.; the California Disabled Persons Act (“CDPA”), Cal. Civ. Code § 54, et
22   seq.; and the New York State Human Rights Law, N.Y. Exec. Law § 290, et seq. ECF No. 1.
23   The complaint alleges that plaintiff is legally blind and requires screen-reading software to
24   navigate websites. Id. at 2. Defendant allegedly sells goods and services through its website and
25   physical stores, including six stores located in California. Id. at 7-9. Plaintiff claims that
26   defendant’s website is not compatible with screen reading software, including the specific
27   software used by plaintiff. Id. at 8. He claims that he has been deterred from visiting defendant’s
28   physical stores because he is unable to use defendant’s website to locate the stores and obtain
                                                          2
      Case 2:20-cv-00513-TLN-JDP Document 4 Filed 10/06/20 Page 3 of 6

 1   their hours of operation. Id. at 9.
 2           As a threshold matter, plaintiff cannot maintain this case as a class action lawsuit. While
 3   individuals may appear in propria persona on their own behalf, they may not represent the
 4   interests of others without first obtaining counsel. C E. Pope Equity Trust v. United States, 818
 5   F.2d 698 (9th Cir. 1987) (citing McShane v. United States, 366 F.2d 286 (9th Cir. 1966)). The
 6   assertion of class claims is also inappropriate because plaintiff, as a layman, cannot “fairly and
 7   adequately protect the interests of the class,” as required by Rule 23(a)(4) of the Federal Rules of
 8   Civil Procedure. See Martin v. Middendorf, 420 F. Supp. 779 (D.D.C. 1976). Thus, plaintiff may
 9   only assert claims on his own behalf.
10           As for his individual claims, the complaint alleges a potentially cognizable claim for
11   violation of Title III of the ADA. To state a claim for violation of Title III of the ADA, plaintiff
12   must allege “that (1) [he] is disabled within the meaning of the ADA; (2) the defendant is a
13   private entity that owns, leases, or operates a place of public accommodation; and (3) the plaintiff
14   was denied public accommodations by the defendant because of her disability.” Molski v. M.J.
15   Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007). “[T]the ADA mandates that places of public
16   accommodation . . . provide auxiliary aids and services to make visual materials available to
17   individuals who are blind.” Robles v. Domino’s Pizza, LLC, 913 F.3d 898, 904 (9th Cir. 2019),
18   cert. denied, 2019 WL 4921438 (U.S. Oct. 7, 2019); see Farr v. Hobby Lobby Stores, Inc., 2020
19   WL 3978078, at 2-3 (C.D. Cal. Apr. 29, 2020) (allegations that defendant’s web-based barriers
20   prevented plaintiff from locating a store sufficient to state a claim for violation of the ADA).
21           Furthermore, any violation of the ADA necessarily constitutes a violation of the Unruh
22   Act. Cal. Civ. Code § 51(f); see also Munson v. Del Taco, Inc., 46 Cal. 4th 661, 664 (2009).
23   Likewise, a violation of the ADA also constitutes a violation of the CDPA. Cal. Civ. Code
24   § 54.1(d); see Pickern v. Best Western Timber Cove Lodge Marina, 194 F. Supp. 2d 1128, 1131
25   (E.D. Cal. 2002) (observing that the CDPA was “amended to provide that a violation of the ADA
26   constitutes a violation [its] provisions.”). Accordingly, the complaint also alleges, for purposes of
27   screening, cognizable claims for violation of the Unruh Act and the CDPA.
28   /////
                                                        3
      Case 2:20-cv-00513-TLN-JDP Document 4 Filed 10/06/20 Page 4 of 6

 1          Plaintiff’s allegations, however, fail to establish standing to assert a claim for violation of
 2   the New York State Human Rights Law (“NYSHRL”). “To establish Article III standing, an
 3   injury must be concrete, particularized, and actual or imminent; fairly traceable to the challenged
 4   action; and redressable by a favorable ruling.” Clapper v. Amnesty Intern. USA, 568 U.S. 398,
 5   409 (2013). A “plaintiff must demonstrate standing for each claim he seeks to press.”
 6   DaimlerChrysler Corp. v. Curno, 547 U.S. 332, 335 (2006). Plaintiff, a resident of California,
 7   does not provide any allegations suggesting he has suffered an injury that is fairly traceable to a
 8   violation of New York state law. See Carpenter v. PetSmart, Inc., 441 F. Supp. 3d 1028, 1039
 9   (S.D. Cal. 2020) (“Carpenter, however, does not have standing to assert a claim against PetSmart
10   under any state’s law but California’s because Carpenter did not suffer any injuries in fact
11   traceable to any alleged violations of any other states’ laws.”). Consequently, his NYSHRL claim
12   must be dismissed for lack of standing.
13          Accordingly, plaintiff may either proceed only on his potentially cognizable claims for
14   violation of Title III of the ADA, the Unruh Act, and the CDPA, or he may amend his complaint
15   and attempt to cure its deficiencies. Plaintiff is not obligated to amend his complaint.
16          Should plaintiff choose to amend his complaint, he is informed that any amended
17   complaint must allege a cognizable legal theory against proper defendant and sufficient facts in
18   support of that cognizable legal theory. The amended complaint shall clearly set forth the
19   allegations against each defendant and shall specify a basis for this court’s subject matter
20   jurisdiction. Any amended complaint shall plead plaintiff’s claims in “numbered paragraphs,
21   each limited as far as practicable to a single set of circumstances,” as required by Federal Rule of
22   Civil Procedure 10(b), and shall be in double-spaced text on paper that bears line numbers in the
23   left margin, as required by Eastern District of California Local Rules 130(b) and 130(c). Any
24   amended complaint shall use clear headings to delineate each claim alleged and against which
25   defendant or defendants the claim is alleged, as required by Rule 10(b), and must plead clear facts
26   that support each claim under each header.
27          Additionally, plaintiff is informed that the court cannot refer to prior pleadings in order to
28   make an amended complaint complete. Local Rule 220 requires that an amended complaint be
                                                        4
      Case 2:20-cv-00513-TLN-JDP Document 4 Filed 10/06/20 Page 5 of 6

 1   complete in itself. This is because, as a general rule, an amended complaint supersedes the
 2   original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Accordingly, once
 3   plaintiff files an amended complaint, the original no longer serves any function in the case.
 4   Therefore, “a plaintiff waives all causes of action alleged in the original complaint which are not
 5   alleged in the amended complaint,” London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir.
 6   1981), and defendants not named in an amended complaint are no longer defendants. Ferdik v.
 7   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Finally, the court cautions plaintiff that failure to
 8   comply with the Federal Rules of Civil Procedure, this court’s Local Rules, or any court order
 9   may result in a recommendation that this action be dismissed. See E.D. Cal. L.R. 110.
10          Accordingly, it is hereby ORDERED that:
11          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
12          2. Plaintiff’s complaint alleges, for screening purposes, potentially cognizable claims for
13   violations of Title III of the ADA, the Unruh Act, and the CDPA.
14          3. Plaintiff’s NYSHRL claim is dismissed with leave to amend within 30 days of service
15   of this order. Plaintiff is not obligated to amend his complaint.
16          4. Within 30 days plaintiff shall return the notice below advising the court whether he
17   elects to proceed with the cognizable claim or file an amended complaint. If the former option is
18   selected and returned, the court will enter an order directing service at that time.
19          5. Failure to comply with any part of this order may result in dismissal of this action.
20   Dated: October 5, 2020
21

22

23

24

25

26

27

28
                                                        5
     Case 2:20-cv-00513-TLN-JDP Document 4 Filed 10/06/20 Page 6 of 6

 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     KIRK D. WILLIAMS,                               No. 2:20-cv-513-TLN-EFB PS
11
                       Plaintiff,
12
            v.                                       NOTICE OF ELECTION
13
     AMAZON.COM, INC.,
14
                       Defendant.
15

16
           In Accordance with the court’s Screening Order, plaintiff hereby elects to:
17

18
           (1) ______ proceed only with the claims for violations of Title III of the ADA, the
19
     Unruh Act, and the CDPA.
20
           OR
21
           (2) ______ delay serving defendant and file an amended complaint.
22

23

24

25

26

27

28
                                                     6
